Simmons, C. J.
1. This court will not review the evidence in a case in which it is apparent from the record that there has been no bona fide effort made to brief the evidence as required by law, and when the document purporting to be a brief of the evidence is no brief at all, but a needlessly voluminous paper, abounding in repetition and much totally useless and irrelevant matter. Price v. High, 108 Ga. 145 ; Ansley v. Davidson, 110 Ga. 279; Buchanan v. McClain, 110 Ga. 479; McLeod v. Railroad Co., 111 Ga. 859.
2. Where in such a case no question is presented which can be determined without reference to the evidence, the judgment below must be affirmed.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.